United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1217
                                    ___________

In re: Rhonda Lyn Mackey, also                 *
known as Rhonda L. Mackey;                     *
William Ralph Mackey, Jr., also                *
known as William R. Mackey, Jr.,               *
                                               *
               Debtors,                        *
--------------------------------------------   *
                                               *
William Ralph Mackey, Jr.;                     *
Rhonda Lyn Mackey,                             *
                                               *
               Appellants,                     *
                                               * Appeal from the United States
        v.                                     * Bankruptcy Appellate Panel
                                               * for the Eighth Circuit.
Gilbert Elmore; Mackrene Elmore,               *
                                               * [UNPUBLISHED]
               Appellees,                      *
                                               *
J. Kevin Checkett,                             *
                                               *
               Trustee.                        *
                                          ___________

                             Submitted: July 24, 2009
                                Filed: July 30, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Debtors William and Rhonda Mackey appeal the decision of the Bankruptcy
Appellate Panel (BAP) affirming the bankruptcy court’s1 order dismissing their
Chapter 13 case, and finding moot the Mackeys’ challenges to orders in their Chapter
7 case, which was dismissed during the pendency of this appeal. Having reviewed the
bankruptcy court’s findings of fact for clear error and its conclusions of law de novo,
see In re Vote, 276 F.3d 1024, 1026 (8th Cir. 2002), we agree with the BAP’s
analysis. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Arthur B. Federman, United States Bankruptcy Judge for the
Western District of Missouri.

                                         -2-